Exhibit 10.1

 



INCREMENTAL FACILITY AMENDMENT

 

INCREMENTAL FACILITY AMENDMENT, dated as of December 14, 2017 (this
“Agreement”), by and among Canyon Valor Companies, Inc., a Delaware corporation,
formerly known as GTCR Valor Companies, Inc. (the “Borrower”) and Deutsche Bank
AG New York Branch (the “Incremental Term Loan Lender”), and acknowledged by
Deutsche Bank AG New York Branch, as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of June 16, 2016 (as amended by (i) that certain Incremental Facility Amendment
dated as of March 17, 2017, (ii) that certain Refinancing Amendment and
Incremental Facility Amendment dated as of August 4, 2017 and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Canyon Companies S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and established under the laws of Luxembourg, having its registered office at
6D, route de Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg, and
registered with the Luxembourg Register of Commerce and Companies under number B
187.216 (“Holdings”), Canyon Group S.à r.l., a private limited liability company
(société à responsabilité limitée) organized and established under the laws of
Luxembourg, having its registered office at 6D, route de Trèves, L-2633
Senningerberg, Grand-Duchy of Luxembourg, and registered with the Luxembourg
Register of Commerce and Companies under number B 202.299 (“Intermediate Lux
Holdings” and “Lux Co-Borrower”), Canyon Valor Holdings, Inc., a Delaware
corporation, formerly known as GTCR Valor Holdings, Inc. (“Intermediate U.S.
Holdings”), the Borrower, the lending institutions from time to time party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement); and

 

WHEREAS, pursuant to and in accordance with Section 2.20 of the Credit
Agreement, the Borrower may establish an Incremental Term Increase by, among
other things, entering into one or more Incremental Facility Amendments with
Additional Term Lenders or existing Lenders;

 

WHEREAS, the Incremental Term Loan Lender and the Borrower wish to establish an
Incremental Term Increase on the terms set forth in this Agreement utilizing
available capacity pursuant to clauses (I) and (II) of the definition of
Incremental Cap;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Incremental Term Loan Lender hereby commits to provide the Incremental Term
Increase as set forth on Schedule A annexed hereto, on the terms and subject to
the conditions set forth below.

 

The Incremental Term Loan Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the most recent financial statements referred to in Section 5.01
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent or any other Lender or
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent or the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. This Agreement
shall constitute (i) the notice required to be delivered by the Borrower to the
Administrative Agent pursuant to Section 2.20(a) of the Credit Agreement and
(ii) an “Incremental Facility Amendment” for purposes of Section 2.20(d) of the
Credit Agreement.

 

 

 

 



Notwithstanding any provision to the contrary herein or in the Credit Agreement,
the terms of the Incremental Term Increase (including without limitation the
Applicable Rate, the principal payment terms applicable thereto and the maturity
date thereof) shall be the same as the terms of the Initial Dollar Term Loans
outstanding immediately prior to giving effect to this Agreement, and such
Incremental Term Increase shall be deemed to be “Initial Term Loans” for all
purposes of this Agreement, the Credit Agreement and each other Loan Document
and shall constitute one tranche with, and be the same Class as, the Initial
Dollar Term Loans made on the 2017 Amendment Effective Date. Following the
2017-2 Incremental Amendment Effective Date (as defined below) and the funding
of the Incremental Term Increase, each reference to “Initial Term Loans” and
“Initial Dollar Term Loans” shall include the Incremental Term Increase and each
reference to “Lender” shall include the Incremental Term Loan Lender hereunder,
in each case, unless the context shall require otherwise. Each of the parties
hereto hereby agrees that, with the consent of the Borrower (not to be
unreasonably withheld), the Administrative Agent may take any and all action as
may be reasonably necessary to ensure that all amounts of such Incremental Term
Increase, when originally made, are Initial Dollar Term Loans for all purposes
under the Loan Documents and are included in each Borrowing of outstanding
Initial Dollar Term Loans on a pro rata basis. This may be accomplished at the
discretion of the Administrative Agent by allocating a portion of each such
Incremental Term Increase to each outstanding Eurodollar Loan that is a Term
Loan of the same Class on a pro rata basis, even though as a result thereof such
Incremental Term Increase may effectively have a shorter Interest Period than
the Term Loans included in the Borrowing of which they are a part (and
notwithstanding any other provision of the Credit Agreement that would prohibit
such an initial Interest Period). The Incremental Term Increase shall not accrue
interest for any period prior to the 2017-2 Incremental Amendment Effective Date
and the Borrower shall not be required to pay interest on the Incremental Term
Increase pursuant to Section 2.13 of the Credit Agreement for any period prior
to the 2017-2 Incremental Amendment Effective Date.

 

The Incremental Term Loan Lender hereby agrees to make the Incremental Term
Increase on the following terms and conditions:

 

1.Applicable Rate. For the avoidance of doubt, the Applicable Rate for ABR Loans
or for Eurodollar Loans, as applicable, for the Incremental Term Increase shall
mean, as of any date of determination, the applicable percentage per annum with
respect to any Initial Dollar Term Loan as set forth in the definition of
“Applicable Rate” in the Credit Agreement. All Interest Periods applicable to
Initial Dollar Term Loans shall continue in effect after the 2017-2 Incremental
Amendment Effective Date. The Incremental Term Increase shall be initially
incurred pursuant to a single Borrowing of Eurodollar Loans, with such Borrowing
to be subject to (x) Interest Periods which commence on the 2017-2 Incremental
Amendment Effective Date and end on the last day of the Interest Period
applicable to the Initial Dollar Term Loans and (y) the LIBO Rate applicable to
the Initial Dollar Term Loans. From and after the 2017-2 Incremental Amendment
Effective Date to the first Interest Payment Date to occur after the 2017-2
Incremental Amendment Effective Date, the Borrower shall make to the
Administrative Agent on such first Interest Payment Date (and the Administrative
Agent shall distribute to the applicable Lenders in accordance with the Credit
Agreement) all payments in respect of interest on the Incremental Term Increase
to the Term Lenders for amounts which have accrued on the Incremental Term
Increase from the 2017-2 Incremental Amendment Effective Date to but excluding
such Interest Payment Date.

 



 2 

 

 

2.Amortization Payments. Subject to the adjustments pursuant to paragraph (c) of
Section 2.10 of the Credit Agreement, the Borrower shall repay Initial Dollar
Term Loans (including the Incremental Term Increase) on the last day of each
March, June, September and December in the principal amount of Terms Loans as
follows; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day:

 

(A)
Payment Date (B)
Amortization Payment December 31, 2017 $2,587,500 March 31, 2018 $2,587,500 June
30, 2018 $2,587,500 September 30, 2018 $2,587,500 December 31, 2018 $2,587,500
March 31, 2019 $2,587,500 June 30, 2019 $2,587,500 September 30, 2019 $2,587,500
December 31, 2019 $2,587,500 March 31, 2020 $2,587,500 June 30, 2020 $2,587,500
September 30, 2020 $2,587,500 December 31, 2020 $2,587,500 March 31, 2021
$2,587,500 June 30, 2021 $2,587,500 September 30, 2021 $2,587,500 December 31,
2021 $2,587,500 March 31, 2022 $2,587,500 June 30, 2022 $2,587,500 September 30,
2022 $2,587,500 December 31, 2022 $2,587,500 March 31, 2023 $2,587,500

 

3.Voluntary and Mandatory Prepayments; Maturity.

 

(a)Scheduled installments of principal of the Incremental Term Increase set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Initial Dollar Term Loans in accordance with Section 2.11 of
the Credit Agreement.

 

(b)The Incremental Term Increase will mature on the maturity date applicable to
the Initial Term Loans, which date is June 16, 2023.

 

4.Ranking and Security. The Incremental Term Increase shall rank equal in right
of payment and equal in right of security with the Initial Dollar Term Loans.

 

5.Proposed Borrowing. This Agreement represents a request by the Borrower to
borrow the Incremental Term Increase from the Incremental Term Loan Lender as
follows (the “Proposed Borrowing”):

 



 3 

 

 

(a)Date of Proposed Borrowing (which shall be a Business Day): December 14, 2017

 

(b)Aggregate Amount of Proposed Borrowing: $75,000,000

 

(c)Type of Borrowing: Eurodollar Borrowing

 

(d)Interest Period: Interest Period ending on December 29, 2017

 

(e)Class of Proposed Borrowing: Incremental Term Loans

 

6.Use of Proceeds. The proceeds of the Incremental Term Increase shall be used
for general corporate, working capital purposes investments, and Permitted
Acquisitions and other uses not prohibited by the Credit Agreement.

 

7.Incremental Term Loan Lenders. The Incremental Term Loan Lender acknowledges
and agrees that upon its execution of this Agreement and the Incremental Term
Increase, such Incremental Term Loan Lender shall be deemed to be a “Lender” and
“Term Lender” under, and for all purposes of, the Credit Agreement and the other
Loan Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder and under the Intercreditor Agreements, as applicable, pursuant to
Section 9.18 of the Credit Agreement.

 

8.Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Term Increase shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

9.Conditions to Effectiveness. The obligations of the Incremental Term Loan
Lender to extend the Incremental Term Increase and the effectiveness of the
Agreement is subject to the satisfaction, or waiver by the Incremental Term Loan
Lender (the date of such satisfaction or waiver, the “2017-2 Incremental
Amendment Effective Date”), of the following conditions:

 

(a)Borrower Certifications. By its execution of this Agreement, the undersigned
officer of the Borrower, to the best of his or her knowledge, hereby certifies,
solely in his or her capacity as an officer of the Borrower and not in his or
her individual capacity, that (i) no Event of Default exists on the 2017-2
Incremental Amendment Effective Date before or after giving Pro Forma Effect to
the Incremental Term Increase contemplated hereby, (ii) the representations and
warranties of the Borrower set forth in the Loan Documents are true and correct
in all material respects on and as of the 2017-2 Incremental Amendment Effective
Date; provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and (iii) immediately after the
consummation of funding of the loans pursuant to the Incremental Term Increase
to occur on the 2017-2 Incremental Amendment Effective Date, after taking into
account all applicable rights of indemnity and contribution, (A) the sum of the
debt (including contingent liabilities) of Holdings and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value (on a going concern
basis) of the assets of Holdings and its Subsidiaries, taken as a whole; (B) the
capital of Holdings and its Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of Holdings and its Subsidiaries, taken as a
whole, contemplated as of the date hereof; and (C) Holdings and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes of
clause (C) above, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5) in the ordinary course of business.

 

 4 

 

 



(b)Delivery of Documents. The Incremental Term Loan Lender (or its counsel)
shall have received each of the following, each dated the 2017-2 Incremental
Amendment Effective Date unless otherwise indicated or agreed to by the
Administrative Agent:

 

(i)from the Borrower and the Incremental Term Loan Lender, duly signed
counterparts of this Agreement;

 

(ii)a customary written opinion of Kirkland & Ellis LLP, counsel to the
Borrower, addressed to the Incremental Term Loan Lender, in form and substance
reasonably satisfactory to the Incremental Term Loan Lender;

 

(iii)to the extent applicable in the relevant jurisdiction, certificates
attesting to the good standing of the Borrower in its jurisdiction of formation
or incorporation certified as of a recent date by the relevant Governmental
Authority; and

 

(iv)a certificate, executed by any Responsible Officer of the Borrower (A)
certifying as to the names and signatures of each officer of the Borrower
executing and delivering this Agreement, (B) either (x) attaching the
Organizational Documents of the Borrower certified, if applicable, by the
relevant authority of its jurisdiction of organization or (y) certifying that
there has been no change to such Organizational Document since last delivered to
the Administrative Agent on the 2017-2 Incremental Amendment Effective Date and
(C) attaching the resolutions of the Borrower’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of this Agreement.

 

10.Certain Post-Closing Obligations. Not later than 30 days after the 2017-2
Incremental Amendment Effective Date (or such later date as to which the
Administrative Agent may reasonably agree), the Borrower shall use commercially
reasonable efforts to cause each of the Foreign Loan Parties to reaffirm their
obligations under the Loan Documents, in form and substance reasonably
satisfactory to the Administrative Agent.

 

11.Effect on Loan Documents. Except as specifically amended hereby, all Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Without limiting the generality of the
foregoing:

 

(a)the execution, delivery and effectiveness of this Agreement shall not operate
as a waiver of any right, power or remedy of the Administrative Agent, the
Collateral Agent or any Lender under any Loan Document, nor constitute a waiver
of any provision of any Loan Document or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent, the Collateral Agent
and the Lenders under any Loan Document;

 

(b)on and after the 2017-2 Incremental Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement and each reference in any
other Loan Document to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Agreement, and
this Agreement and the Credit Agreement shall be read together and construed as
a single instrument;

 



 5 

 

 

(c)nothing herein shall be deemed to entitle the Borrower (or any other Loan
Party) to a further amendment to, or a consent, waiver, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances; and

 

(d)each of the parties hereto hereby acknowledges and agrees that this Agreement
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents and (ii) the terms of this Agreement do not constitute
a novation but, rather, an amendment of the terms of certain pre-existing
Indebtedness and the Credit Agreement and the incurrence of certain new
indebtedness, as evidenced by the Credit Agreement and this Agreement. For the
avoidance of doubt, each representation and warranty in the Credit Agreement
with regard to the Loan Documents shall be deemed a representation and warranty
with regard to this Agreement.

 

12.Expenses. The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and the Collateral Agent in
connection with this Agreement and any other documents prepared in connection
herewith and the consummation and administration of the transactions
contemplated hereby, in each case to the extent required by (and subject to the
limitation contained in) Section 9.03 of the Credit Agreement. The Borrower
hereby confirms that the indemnification provisions set forth in Section 9.03 of
the Credit Agreement shall apply to this Agreement and any other documents
prepared in connection herewith and the consummation and administration of the
transactions contemplated hereby, and such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs) expenses and disbursements (including fees, disbursements and
charges of counsel) (as more fully set forth therein as applicable) as described
therein which may arise herefrom or in connection herewith.

 

13.Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Incremental Term Increase, as the case may
be, made by the Incremental Term Loan Lender in the Register.

 

14.Acknowledgement and Consent. The Borrower hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Agreement and
consents to the amendment of the Credit Agreement effected pursuant to this
Agreement, including without limitation, the making of the Incremental Term
Increase. The Borrower hereby confirms that each Loan Document to which it is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all “Secured
Obligations” under each of the Loan Documents to which it is a party (in each
case as such terms are defined in the applicable Loan Document), including
without limitation, the Incremental Term Increase. The Borrower acknowledges and
agrees that any of the Loan Documents (as they may be modified by this
Agreement) to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement other than to the extent expressly contemplated
hereby.

 

 6 

 




15.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

16.Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

17.GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

18.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 18, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

19.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement.

 

 7 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 



  DEUTSCHE BANK AG NEW YORK BRANCH               By: /s Anca Trifan   Name: Anca
Trifan   Title: Managing Director               By: /s/ Marcus Tarkington  
Name: Marcus Tarkington   Title: Director               CANYON VALOR COMPANIES,
INC.               By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Chief Financial Officer



 

 

 

 

 

 







  Acknowledged by:       DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent           By: /s/ Anca Trifan   Name: Anca Trifan  
Title: Managing Director               By: /s/ Marcus Tarkington   Name: Marcus
Tarkington   Title: Director





 

 

 

 

SCHEDULE A
TO INCREMENTAL FACILITY AMENDMENT

 

Name of Incremental Term Loan Lender Amount Deutsche Bank AG New York Branch
$75,000,000   Total: $75,000,000

 

 

 



 

